tak exempt and government entities division department of the treasury 9q internal_revenue_service washington d c nov ly é ae ep rad a tc uniform issue list legend taxpayer a taxpayer b ira account c ira account d account e amount amount bank n bank o dear - this is in response to your request dated date as supplemented by correspondence dated june june date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution equal to amount from ira account c which was maintained by bank n taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by d a was due to a mistake by bank o in failing to deposit amount into a rollover ira account taxpayer b represents that she received a distribution equal to amount from ira account d which was maintained by bank n taxpayer b asserts that her failure to accomplish a rollover within the 60-day period prescribed by d a was also due to a mistake by bank o in failing to deposit amount into a rollover ira account taxpayer a received amount from his ira account c taxpayer b received amount in the form of a check from on october on october her ira account d taxpayer b endorsed the check over to her husband for deposit into an ira account with bank o used amount from ira account c and amount from ira account d to purchase a certificate of deposit from bank o account e on november taxpayera taxpayer a states that he believed that account e was an ira account and that the manager at bank o made a mistake in opening a non-ira account the information and documentation submitted supports taxpayer a's and taxpayer b’s assertion that bank o made a mistake in failing to deposit amount and amount into rollover ira accounts when taxpayer a met with his accountant to prepare his joint federal in income_tax retum for account and that amount and amount were taxable_amount and amount have not been used for any other purpose and remain in account e amount sec_1 and are taxpayer a’s and taxpayer b's entire life savings he discovered that account e was not an ira based on the above facts and representations two rulings are requested taxpayer a requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira account c and taxpayer b requests that the service waive the 60-day rollover requirement with respect to the distribution of amount from ira account d sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if i the entire amount received including money or any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary_of_the_treasury may waive the 60-day requirement under sec_408 and sec_408 where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information and documentation submitted by taxpayer a and taxpayer b are consistent with the assertion that the failure to accomplish a timely rollover of amount and amount was due to a mistake by bank o therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distributions of amount from ira account c and amount from ira account d taxpayer a and taxpayer b are each granted a period of days from the issuance of this ruling letter to contribute amount and amount respectively into rollover ira accounts provided all other requirements of sec_408 of the code except the 60-day requirement are met with respect to such contributions amount and amount will be considered rollover_contributions within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact all correspondence to se t ep ra t1 please address sincerely yours crbtm a tudte carlton a watkins manager employee_plans technical group enclosures notice of intention to disclose deleted copy of this letter
